DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.
 Response to Amendment
The amendment filed on 1/14/2021 under 37 CFR 1.312 has been entered. Claims 1-4, 6-9, 11-15 are pending in the Application. Claims 5 and 10 have been canceled by the Applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11-14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2017/0114985 A1 in view of Vissenberg et al., US 2018/0195684 A1, further in view of Zehetner US 2016/0040833 A1, and further in view of Kato et al., US 2015/0085492 A1 .

Regarding claim 1, Wang discloses “a lamp (Fig. 13, and similar embodiments of Fig. 1-12, 14-24) having a front lamp cover (10, Fig. 13) with a light exit surface (¶ [0032]), and the light exit surface having a light shielding region (the areas covered by covers 40, Fig. 13); and a light shielding hood covering the light-shielding region for reducing a light energy of the lamp emitted from the light-shielding region (seen in Fig. 13, the covers are color covers, the incident light will be reduced in energy when it interacts with it), wherein a transmittance of the light shielding hood is less than a predetermined value (predetermined value can be arbitrary and is not limited by the claim, and so the transmittance of the light shielding hood is less than some value)” and “the inner surface and the light exit surface are adjacent to each other (seen in Fig. 13)
However, Wang does not clearly disclose that the light shielding hold comprises a dye such that a transmittance of the light shielding hood is less than a predetermined value, creating a light shielding region which avoids light pollution or a glare for people’s eyes.
Vissenberg discloses a light modifier (200, Fig. 3A, ¶ [0019]) that can include a luminescent material, and a pigment or a dye that is used to absorb part of the lighting device light (¶ [0019]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a dye, such as taught by Vissenberg, to the light modifying shield as taught by Wang. One of ordinary skill in the art would have been motivated to include a dye for absorbing part of the light, and thus to tune the spectral distribution of the lighting device light (Vissenberg, ¶ [0019]) for achieving a desired light spectrum.
However, Wang in view of Vissenberg does not disclose ““the light shielding hood comprises a casing and a dye located inside the casing, the casing is formed of a transmissive material and has an inner surface and an outer surface disposed opposite to the inner surface.”  

Zehetner discloses a lighting device color filter that can comprise dyes (¶ [0004]), and the dyes can be embedded in a transparent material (¶ [0045]).
At the time the invention was filed, it would have been obvious to have the color covers  as taught by Wang in view of Vissenberg, have the dye embedded in casing, such as taught by Zehetner. One of ordinary skill in the art would have been motivated to embed the dyes as a result selecting an appropriate manufacturing method that is known in the art for attaching the dyes for meeting the structural needs of a given application.
However, Wang in view of Vissenberg and Zehetner does not disclose “the inner surface and the light exit surface are adjacent to each other and are separated by an interval” such that there is air between the two surfaces.
Kato discloses a lamp with a front lamp cover (4, Fig. 1B) with a light exit surface (4b, Fig. 1b), a light hood (5, Fig. 1b; ¶ [0051] can be diffusive), and the inner surface of the light hood is separated from the light exit surface with an interval (air space 7, Fig. 1B).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a space, such as taught by Kato, between the lamp cover and light hood as taught by Wang. One of ordinary skill in the art would have been motivated to include an air space, for increasing the heat resistance (Kato, ¶ [0064]) improving heat radiation performance (Kato, ¶ [0066]).
Regarding claim 4, Wang in view of Vissenberg and Zehetner and Kato discloses the invention of claim 1, as cited above, and further discloses “above 5% of an 15area of the light exit surface is covered by the light shielding hood (Wang, seen in Fig. 13).” 
Regarding claim 11, Wang in view of Vissenberg and Zehetner and Kato discloses the invention of claim 1, as cited above, and further discloses “a width of the ]0interval is less than a 
Regarding claim 12, Wang in view of Vissenberg and Zehetner and Kato discloses the invention of claim 1, as cited above, except for “the dye doped in the casing has a concentration change.”
Zehetner discloses that the concentration of a conversion means within a layer can have a concentration gradient (¶ [0021]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the concentration of dye as taught by Wang in view of Vissenberg and Zehetner and Kato, have a concentration gradient, such as taught by Zehetner. One of ordinary skill in the art would have been motivated to include the concentration gradient for achieving a desired light color output (Zehetner, ¶ [0021]) for meeting the specific lighting needs of a given application.
Regarding claim 13, Wang in view of Vissenberg and Zehetner and Kato discloses the invention of claim 12, as cited above, and further discloses “the concentration of the dye in the casing gradually decreases towards a 15direction (Zehetner, ¶ [0021] concentration gradient).”
Regarding claim 14, Wang in view of Vissenberg and Zehetner  and Kato discloses the invention of claim 1, as cited above, and further discloses “the light shielding hood and the front lamp cover are coupled together (Wang, the covers are clamped to the cover via the clamps 41, Fig. 13).”


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Vissenberg and Zehetner and Kato and further in view of Palfreyman et al., US 9488320 B1 .

Regarding claim 3, Wang in view of Vissenberg and Zehetner and Kato discloses the invention of claim 1, as cited above, except for “the transmittance of the light shielding hood is 
Palfreyman discloses a diffuser or shade (130, Fig. 1A, 3K) with a transmittance between 50%-95% (col. 15, ln. 43-47).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the light shielding hood as taught by Wang, to have a transmittance greater than 50%, such as taught by Palfreyman. One of ordinary skill in the art would have been motivated to choose such a transmittance for meeting the specific lighting needs of a given application (such as desired intensity and output, etc).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Vissenberg and Zehetner and Kato and further in view of Tozier et al., US 4235590.

Regarding claim 6, Wang in view of Vissenberg and Zehetner and Kato discloses the invention of claim 1, as cited above, except “a concentration of the dye is between 0%-4% by weight.” Wang in view of Vissenberg and Zehetner and Kato is silent with regards to the concentration of the dye.
Tozier discloses a color filter with a dye concentration of .027 weight percent or .001 weight percent (col. 8, ln. 41-45).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the concentration of dye as taught by Wang in view of Vissenberg and Zehetner and Kato, be within the range of 0% to 4%, such as taught by Tozier. One of ordinary skill in the art would have been motivated to have such a concentration amount for selecting an appropriate concentration of dye for meeting the specific lighting needs of a given application (such as color output or intensity).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Vissenberg and Zehetner and Kato and further in view of Montalan et al., US 5762414.

Regarding claim 7, Wang in view of Vissenberg and Zehetner and Kato discloses the invention of claim 1, as cited above, except “the inner surface has a fine structure disposed thereon.”   
Montalan discloses a cover (60, Fig. 6) for a lighting device with a fine structure (61, fig. 6) disposed on the inner surface (seen in Fig. 6).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include the fine structure, such as taught by Montalan, on the inner surface as taught by Wang in view of Vissenberg and Zehetner and Kato. One of ordinary skill in the art would have been motivated to include the fine structure for the function of diffusing light, increasing the uniformity of the emitted light (Montalan, col. 3, ln. 58-62).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Vissenberg and Zehetner and Kato and Montalan, and further in view of Cho, US 2014/0211483 A1.

Regarding claim 8, Wang in view of Vissenberg and Zehetner and Kato and Montalan discloses the invention of claim 7, as cited above, except “the fine structure comprises a plurality of parallelly arranged cylindrical lenses whose length extends along the inner surface.”
Montalan discloses that the shapes can vary, from a spherical to a toroid (col. 3, ln. 58-62).

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the shape and arrangement of the fine structures, as taught by Wang in view of Vissenberg and Zehetner and Kato and Montalan, to be parallely cylindrical lenses, such as taught by Cho. One of ordinary skill in the art would have been motivated to have the cylindrical and parallel arrangement for achieving a diffusing action that is more in one direction than another (Cho, ¶ [0041]), for meeting the specific lighting needs of a given application (such as output spread pattern).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Vissenberg and Zehetner and Kato and further in view of Belliveau, US 2018/0320836 A1.

Regarding claim 9, Wang in view of Vissenberg and Zehetner and Kato discloses the invention of claim 1, as cited above, except “a nano 5coating formed on the outer surface of the casing.”
Belliveau discloses a lighting device with an output shield (40, Fig. 7) with a nano coating (42, Fig. 7; ¶ [0042]) formed on the outer surface.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a nano coating, such as taught by Belliveau, to the outer surface as taught by Wang in view of Vissenberg and Zehetner and Kato. One of ordinary skill in the art would have been motivated to include the nano coating for substantially withstanding the cleaning by industrial and household glass cleaners to remove the dust and dirt (Belliveau, ¶ [0042]).

Claims 1 and 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al., US 2015/0131267 A1 in view of Meridith, US 2337485, and further in view of Zehetner and Kato.

Regarding claim 1, Walker discloses “a lamp having a front lamp cover with a light exit surface, and the light exit surface having a light-shielding region which avoids light pollution or a glare for people’s eyes (area covered by 24, Fig. 6); and a light shielding hood (24, Fig. 6) covering the light-shielding region for reducing a light energy of the lamp emitted from light-shielding region, wherein a transmittance of the light shielding hood is less than a predetermined value (¶ [0044] the shield 24 provides a shading and/or blocking function, ¶ [0048] portions can have a color changing function).”  
However, Walker does not disclose that the light shielding hood comprises a dye. 
Merdith discloses a light emitting bulb with a shell (14, Fig. 2) and a material on the outside of the shell (25, Fig. 2) that can comprise a black dye (col. 4, ln. 25-26).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a black dye, such as taught by Meridith, to the light shielding hood, as taught by Walker. One of ordinary skill in the art would have been motivated to include a black dye, for rendering the shield light-absorbing and absorb visible light radiation (Meridith, col. 4, ln. 25-30) which would improve the light blocking. 
However, Walker in view of Meredith does not disclose ““the light shielding hood comprises a casing and a dye located inside the casing, the casing is formed of a transmissive material and has an inner surface and an outer surface disposed opposite to the inner surface.”  
Zehetner discloses a lighting device filter that can comprise dyes (¶ [0004]), and the dyes can be embedded in a transparent material (¶ [0045]).

However, Walker in view of Meredith and Zehetner does not disclose “the inner surface and the light exit surface are adjacent to each other and are separated by an interval” such that there is air between the two surfaces.
Kato discloses a lamp with a front lamp cover (4, Fig. 1B) with a light exit surface (4b, Fig. 1b), a light hood (5, Fig. 1b; ¶ [0051] can be diffusive), and the inner surface of the light hood is separated from the light exit surface with an interval (air space 7, Fig. 1B).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a space, such as taught by Kato, between the lamp cover and light hood as taught by Walker. One of ordinary skill in the art would have been motivated to include an air space, for increasing the heat resistance (Kato, ¶ [0064]) improving heat radiation performance (Kato, ¶ [0066]).
Regarding claim 2, Walker in view of Meredith and Zehetner and Kato discloses the invention of claim 1, as cited above, and further discloses ““the transmittance 10of the light shielding hood is less than a transmittance of the front lamp cover (Walker, ¶ [0048] some portions of the light hood can be opaque).”
Regarding claim 15, Walker in view of Meridith and Zehetner and Kato discloses the invention of claim 1, as cited above, and further discloses “the light shielding hood and the front lamp cover are completely sealed (inner chamber 56 is sealed due to the gaskets 38, 54 and cap 56, Fig. 6; ¶ [0053]).”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811.  The examiner can normally be reached on M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875